IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10657
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RONNIE GENE RANDLES,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CR-82-1-G
                        --------------------
                          February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ronnie Gene Randles appeals from his conviction of

possession with intent to distribute cocaine base.     Randles

contends solely that 21 U.S.C. § 841 was rendered facially

unconstitutional by Apprendi v. New Jersey, 120 S. Ct. 2348

(2000), because Congress intended for drug types and quantities

to be sentencing factors, not elements of the drug offenses

listed in § 841(a).

     Randles raises his Apprendi contention for the first time on

appeal.   His contention therefore is reviewed under the plain-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10657
                                 -2-

error standard.   United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994)(en banc).

     Apprendi did not render § 841 facially invalid.   United

States v. Slaughter, ___ F.3d ___ (5th Cir. Jan. 12, 2001), 2000
WL 1946670, *1.   Randles therefore has shown no error, plain or

otherwise.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.